Citation Nr: 1307872	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  04-22 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel
INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from April 1954 to September 1956.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2001 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

Hearings on this matter were held before a Decision Review Officer at the RO on July 31, 2003, and before the undersigned Veterans Law Judge on August 8, 2006.   Copies of the hearing transcripts have been associated with the file.

In March 2012, the Board remanded the matter to the agency of original jurisdiction (AOJ) for further evidentiary development.  On remand, the AOJ granted an appeal for service connection for tinea cruris; therefore, the Board no longer has jurisdiction over that issue.  

An August 2006 statement by Paul Gutstein in support of the Veteran's claims raises a claim of entitlement to service connection for a bilateral arm and hand disability.  This matter is referred to the AOJ for appropriate disposition.  

The issue of entitlement to a compensable rating for tinea pedis is the subject of a separate decision.  

Service connection for hypertension and a back disability are addressed in the remand discussion below and are REMANDED to the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required.  




FINDING OF FACT

There is no current hearing loss disability.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Letters dated in March 2001, July 2003, and August 2003 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A February 2007 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated, most recently in an October 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).   

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not reflect, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  A VA examination was conducted in April 2012; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination report reflects that the Veteran's hearing was within normal limits; thus, no etiology opinion was provided.  The report complied with the Board's March 2012 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).   

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.    § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R.                § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, supra. 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that he has current hearing impairment, which he relates to in-service noise exposure.  Excessive noise exposure in service is established; the Veteran served as an aircraft engine mechanic and was exposed to loud noises from aircraft.  

A whispered voice test conducted upon service entry shows hearing within normal limits.  No audiogram was conducted upon service discharge; notably, however, the Veteran did not report symptoms of hearing impairment, although he did report a host of other complaints.  

Post-service evidence includes statements made by the Veteran, his family and his friends, relating that the Veteran appears to have difficulty hearing at times.  An April 2011 VA audiology consult found that the Veteran's hearing was normal bilaterally.  The Veteran's hearing was also tested in August 2011, with the VA physician noting that it was normal.      

On VA examination in April 2012, puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
25
25
LEFT
20
20
20
25
15

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 98 percent in the left ear.

A hearing loss disability is defined by VA as: "when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  

The results of audiometric testing in April 2012 did not show a level of hearing loss that satisfied these criteria.  The examiner concluded that the Veteran's hearing sensitivity was within normal limits bilaterally, and offered no opinion as to whether any current hearing loss was at least as likely as not related to military service.

The evidence does not demonstrate that the hearing loss experienced by the Veteran meets the regulatory definition of hearing loss.  38 C.F.R. § 3.385.  The Veteran and his family members and friends are competent to report functional complaints of hearing difficulty; however, they lack the specialized knowledge, training, and equipment needed to establish the presence of hearing loss.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In the absence of a current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  


REMAND

The Veteran underwent VA hypertension and spine examinations in April 2012.  The hypertension examiner noted that the single elevated blood pressure reading in the service treatment records does not meet the definition of hypertension, and further noted that blood pressure readings upon separation examination were normal.  On this basis, the examiner found that it was less likely than not that the Veteran's hypertension had its clinical onset during service.  

Hypertension is a listed chronic disease for purposes of presumptive service connection. 38 C.F.R. § 3.309(a).  The disease is required to manifest to a compensable degree within one year of service for the Veteran to benefit from that presumption.  During his July 2003 hearing, the Veteran testified that he was treated for hypertension immediately upon his discharge from active service, and stated that he has been continuously treated for hypertension since that time.  

The Veteran is not competent to diagnose hypertension as a disease, as such would require application of specialized knowledge and training.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He is, however, competent to report diagnoses made by doctors, or to repeat what has been told to him.  Layno v. Brown, 6 Vet. App. 465 (1994).   Accordingly, the Veteran's report that hypertension had been diagnosed immediately after discharge is competent evidence and must be considered in deciding his claim.    
The spine examiner considered the Veteran's statements that he injured his spine during service, but ultimately concluded that it was less likely than not that his current spine disability is related to that incident, because of the lack of contemporaneous medical evidence in the service treatment records.  This conclusion makes no reference to the June 1956 X-ray study noting an S-shaped lumbar scoliosis, and ignores the Veteran's competent lay statements that he injured his back during service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A new VA spine examination must be scheduled.  

VA treatment records up to June 2012 are of record; updated VA treatment records must be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names of all persons
and places providing treatment for hypertension since his discharge from service and attempt to obtain those records.  In the alternative, ask the Veteran to provide all such records.  
          
Request all VA treatment records since June 2012 from the Miami VA Medical Center.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  Return the claims file to the April 2012 hypertension examiner, if available.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to consider the evidence that the Veteran has been treated for hypertension since service, and to clarify her opinion as to the etiology of the Veteran's hypertension in light of that evidence.  If she feels that the requested opinion cannot be rendered without resorting to speculation, she must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

If the previous examiner is not available, schedule the Veteran for another VA hypertension examination.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that hypertension is related to service, or manifested to a compensable degree within the first post-service year.   If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the Veteran for a VA spine examination by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated studies must be performed.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a back disability, including scoliosis, is related to service, or, in the case of degenerative joint disease, manifested to a compensable degree within a year of the Veteran's discharge.  

The examiner is also to determine whether any diagnosed scoliosis is the result of in-service trauma to the spine, or, alternatively, whether it is congenital or developmental.  If the examiner finds that scoliosis is congenital or developmental, he or she must then indicate whether it is a defect or a disease, as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease).

If the examiner finds that the Veteran's scoliosis is a "defect," i.e. that the deformity is not expected to improve or deteriorate, then he or she must offer an opinion as to whether there is any superimposed disease or injury in connection with the congenital defect (such as disc disease or arthritis); and if so, whether it is at least as likely or not (i.e., there is at least a 50 percent probability) that the identified superimposed disease or injury (such as disc disease or arthritis) is related to the Veteran's service.  

If the examiner finds that congenital scoliosis is a "disease," then he or she is to offer an opinion as to whether it is at least as likely as not (greater than 50 percent probability) that it began during, or was aggravated by, the Veteran's service. 

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





__________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


